DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
             Applicant’s arguments, filed November 20, 2020, with respect to Claims 1-8 have been fully considered and are persuasive.
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a controller configured to: initiate injection of fuel from the fuel injector into each of the one or more combustion cylinders in a main injection event to initiate a primary combustion event that drives the piston; and compare the temperature data value relative to a first temperature threshold value and a second temperature threshold value; wherein: in an event that the controller determines that the temperature data value is between the first threshold temperature value and the second threshold temperature value, to initiate injection of fuel from the fuel injector into one of the one or more combustion cylinders in a subsidiary injection event after the main injection event during a period in which the fuel injected in the subsidiary injection event passes into the upstream module without combusting in the combustion unit; and in an event that the controller determines that the temperature data value is below the first threshold temperature value, to initiate injection of fuel from the fuel injector into one of the one or more combustion cylinders in an interim injection event during a period after the main injection event such that fuel injected in the interim injection event results in a secondary combustion event in the combustion unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        February 13, 2021